IN THE COURT OF APPEALS OF IOWA

                                    No. 16-1410
                              Filed October 26, 2016


IN THE INTEREST OF C.L.,
Minor Child,

S.L., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Louise M. Jacobs,

District Associate Judge.



       A mother appeals from the order terminating her parental rights.

AFFIRMED.




       Jacob L. Mason of JL Mason Law, P.L.L.C., Ankeny, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Nicole Garbis Nolan of the Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.




       Considered by Vogel, P.J., and Tabor and Mullins, JJ.
                                         2


MULLINS, Judge.

       A mother appeals the juvenile court’s order terminating her parental rights

to her child, C.L., born in 2011.1 She does not deny the State has proven the

statutory grounds for termination by clear and convincing evidence. Instead, she

argues termination was not in the child’s best interests, the court should have

granted her an additional six months to work toward reunification, and an

exception to termination exists because the child is in his maternal aunt’s care.

       We review termination-of-parental-rights proceedings de novo.          In re

M.W., 876 N.W.2d 212, 219 (Iowa 2016).           We have carefully reviewed the

record, the briefs of the parties, and the juvenile court’s thorough ruling. At the

time of the termination hearing, the mother was in federal custody on a parole

violation and facing new federal criminal charges for possession with intent to

distribute methamphetamine. The mother’s continued incarceration, unresolved

substance-abuse issues, and inability to make any sustained progress

demonstrate she will not be able to care for the child within six months. See

Iowa Code § 232.104(2)(b) (2015) (providing that in order to extend a child’s

placement for an additional six months, the juvenile court must find the need for

removal will no longer exist at the end of the six-month period).

       Furthermore, after reviewing the record in its entirety, we agree with the

juvenile court that any exception to termination should not be applied in this case.

See In re C.K., 558 N.W.2d 170, 174 (Iowa 1997) (“An appropriate determination

to terminate a parent-child relationship is not to be countermanded by the ability


1
 The juvenile court also terminated the parental rights to any known or unknown
putative father of C.L. No appeal has been filed on behalf of any putative father.
                                           3


and willingness of a family relative to take the child.”). The child has lived with

his maternal aunt for the majority of his life, and his aunt is willing and able to

meet the child’s needs.2 A guardianship as requested by the mother would not

likely accomplish stability and permanency for the child.      Termination of the

mother’s parental rights is in the child’s best interests.

       Accordingly, we affirm the juvenile court’s order without further opinion

pursuant to Iowa Court Rule 21.26(1)(a), (d), and (e).

       AFFIRMED.




2
 The mother has a younger child who has also been adjudicated a child in need of
assistance and placed in the maternal aunt’s care.